OPINION

Per Curiam:

After the district court entered judgment dissolving the parties’ marriage and distributing the community property, Moment Lea Armour appealed complaining of her share of the property distribution.
After reviewing the record, we believe the distribution was equitable and perceive no abuse of discretion. NRS 125.150; Benavidez v. Benavidez, 92 Nev. 539, 554 P.2d 256 (1976); Jolley v. Jolley, 92 Nev. 298, 549 P.2d 1407 (1976); Todkill v. Todkill, 88 Nev. 231, 495 P.2d 629 (1972).
Affirmed.